Citation Nr: 0209961	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran, who had 
active service in the Philippine Commonwealth Army from 
September 1941 to December 1941 and from November 1945 to 
June 1946, and in the recognized guerrilla service from 
December 1944 to November 1945.  The veteran was a prisoner 
of war (POW) from April 1942 to September 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by Manila, 
Philippines, Department of Veterans Affairs (VA) regional 
office (RO), which denied a claim for entitlement to service 
connection for cause of death.

This case was previously before the Board and was remanded to 
the RO in May 2001.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in August 1997.  The death certificate 
lists the cause of death as cardiorespiratory arrest due to 
anemia due to metastatic cholangio carcinoma due to prostate 
carcinoma.  No other significant conditions were noted.  No 
autopsy was performed.

3.  At the time of his death, the veteran was service-
connected for residuals of gunshot wound of the right 
shoulder, evaluated as 30 percent disabling and post 
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  The combined schedular evaluation was 40 percent.  

4.  The veteran's death was not due to disability of service 
origin, nor was a service-connected disability a significant 
factor in causing or contributing to his death.


CONCLUSION OF LAW

The veteran's death was not due to or the result of disease 
incurred in or aggravated by service, and his service-
connected disabilities did not contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1310; 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
appellant in the development of the claim on appeal under 
VCAA.  By virtue of the July 2000 Statement of the Case (SOC) 
and December 2001 Supplemental Statement of the Case (SSOC), 
the appellant was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC and subsequent SSOC also notified the 
appellant of the pertinent laws and regulations, as well as 
her due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records and reports of 
VA examinations.  In correspondence dated in May 2001, the RO 
requested that the appellant execute authorization for 
release of medical records forms (VA Form 21-4142) for 
physicians and hospitals who had treated the veteran for 
conditions which she believed resulted in his death; however, 
no response was received.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist the appellant is "not always a one-
way street" and that the appellant must be prepared to 
cooperate with VA's efforts to obtain all relevant evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Olson 
v. Principi, 3 Vet. App. 480, 483 (1993).

The appellant received detailed information as to not only 
what evidence was required to substantiate the claim, but 
also as to the obligations of VA and the claimant in 
obtaining evidence.  In this regard, the Board particularly 
notes the RO letter to the claimant in May 2001.  This letter 
not only explained in plain language what evidence was needed 
to substantiate the claim, it also explained what the 
essential contents of that evidence must be, and advised the 
claimant of both what VA would do to obtain evidence and what 
type of evidence she should submit on her own behalf.  Since 
the appellant has already been informed of the evidence 
needed to substantiate her claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
appellant has pointed to no actions she believes need be 
taken.  Therefore, there is no prejudice to the appellant in 
the Board proceeding to adjudicate the merits of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The relevant facts are summarized as follows:

The death certificate reflects that the veteran died on 
August [redacted], 1997, from cardiorespiratory arrest due to anemia 
due to metastatic cholangio carcinoma due to prostate 
carcinoma.  No other significant conditions were noted.  An 
autopsy was not performed.

At the time of his death, the veteran was service-connected 
for residuals of gunshot wound of the right shoulder, 
evaluated as 30 percent disabling and PTSD, evaluated as 10 
percent disabling.  The combined schedular evaluation was 40 
percent.  

A service record (processing affidavit) dated in January 1946 
showed only report of an appendectomy and wound sustained in 
action.  

VA examination in June 1956 revealed no abnormalities of the 
cardiovascular system or evidence of cancer.  

On VA examination in September 1995, the veteran reported 
that in November 1994 he was diagnosed with and underwent 
radiation therapy for prostate cancer.  Evaluation of the 
cardiovascular system was normal.  Rectal examination noted 
that the prostate was smooth, but slightly enlarged.  Test 
for occult blood was negative.  The diagnoses included 
history of malaria, history of dysentery, history of 
beriberi, history of prostate cancer and anemia.  

VA psychiatric examination in November 1995 resulted in 
diagnoses of chronic PTSD and mood disorder.  


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the primary cause.

In determining whether a service-connected disability 
contributed to the veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disease to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in death, but rather that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, there is no medical evidence indicating that a 
service-connected disability caused or materially contributed 
to the veteran's death.  There is no competent evidence of 
cardiovascular disease or cancer in service, within the one-
year presumptive period.  See 38 C.F.R. § 3.307, 3.309.  
There is no evidence whatsoever that the disabilities that 
produced death had any connection to service or to service-
connected disabilities.  The cancer of the prostate was first 
diagnosed in 1994, approximately 48 years after service.  The 
service-connected combat wound was static and did not affect 
a vital organ.  The service-connected psychiatric disability 
was rated as mild.  As the governing law and regulation 
highlight, static disabilities not affecting a vital organ or 
minor service-connected disabilities, may not be held to have 
contributed to death primarily due to unrelated disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(2).  Neither the 
death certificate nor any other competent evidence of record 
suggests any relationship between a service-connected 
disability and death. 

As such, the only evidence offered to support the appellant's 
contentions are her assertions that there is an etiological 
relationship between the veteran's service-connected 
disabilities and the conditions that caused his death.  Where 
the determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
make the claim plausible.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As a lay person, the appellant is not 
competent to offer evidence that requires medical knowledge 
so her assertion that any of the veteran's service-connected 
disabilities contributed substantially and materially to his 
chronic liver disease is not entitled to probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay person not competent to offer evidence that requires 
medical knowledge); see also King v. Brown, 5 Vet. App. 19, 
21 (1993) (truthfulness of the evidence is presumed, except 
when the fact asserted is beyond the competence of the person 
making the assertion).

The Board has also considered whether a VA medical opinion is 
necessary to decide the case under the VCAA.  In this matter, 
however, there is no competent evidence even suggesting a 
relationship between service and the disabilities that caused 
death almost a half century later.  The competent evidence of 
record shows these disabilities were initially manifest at a 
vast remove from service and thus the Board finds no need for 
a further medical opinion to address the relationship of 
these disorders to service.  Likewise, the evidence already 
of record establishes the static or relatively minor 
character of the disorders for which service connection was 
in effect at the date of the veteran's death.  The Board 
concludes that no further VA medical opinion is required on 
this record to decide the claim because no material question 
is raised by this record as to whether the service-connected 
disabilities contributed substantially and materially to 
cause death.  The complete silence of the evidence already of 
record on this question is, in fact, to the contrary.    

As there is no medical evidence linking the conditions that 
caused the veteran's death to service or a service-connected 
disability, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

